This is a proceeding to review an order of the State Liquor Authority which suspended petitioners’ liquor license for a period of 30 days. The order of suspension was made after a hearing, and was based upon a finding that petitioners violated subdivision 1 of section 65 of the Alcoholic Beverage Control Law in that they permitted liquor to be sold to a minor under the age of 18 years on an evening in November, 1954. The only issue involved is whether this finding was supported by substantial evidence. The minor herself testified at the hearing and it was for the Authority to determine the weight and credibility to be given to her testimony. We find nothing in the record which would permit us to say as a matter of law that her testimony was incredible. Order unanimously confirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.